Filed 7/18/16 In re Anthony G. CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


In re ANTHONY G. et al., Persons Coming
Under the Juvenile Court Law.

ORANGE COUNTY SOCIAL SERVICES
AGENCY,
                                                                       G053124
     Plaintiff and Respondent,
                                                                       (Super. Ct. No. DP022181,
         v.                                                             DP022303 & DP022304)

Y.G.,                                                                  OPINION

     Defendant and Appellant.



                   Appeal from an order of the Superior Court of Orange County, Gary L.
Moorhead, Judge. Affirmed.
                   Emily Uhre, under appointment by the Court of Appeal, for Defendant and
Appellant.
                   Leon J. Page, County Counsel, Karen L. Christensen and Jeannie Su,
Deputies County Counsel, for Plaintiff and Respondent.
                   No appearance for the Minors.
                                          INTRODUCTION
               Y.G., the mother of the three minors Anthony, Evelyn, and Ebony, appeals
from the order of the juvenile court terminating her parental rights. This is not her first
involvement with the Orange County Social Services Agency (SSA). After several
inconclusive reports beginning when he was a few months old, Anthony was detained in
February 2012, when he was two-and-a-half. Twins Evelyn and Ebony were detained at
birth in 2012 because of Y.G.’s drug use. After their most recent prior detention, the
children were returned to their mother on November 7, 2014. Less than 6 weeks later
they were detained again; an Irvine police officer found Evelyn locked outside her house
in December, wearing only a T-shirt, while Y.G., indoors, was sleeping off heavy alcohol
       1
use.
               Because of Y.G.’s previous history with SSA, she was bypassed for
reunification services. The children went through several placements before being taken
in by a paternal cousin, who was interested in adopting all three. In January 2016, the
juvenile court terminated Y.G.’s parental rights, and those of the children’s father as well,
finding the children generally and specifically adoptable. Only Y.G. has appealed, on the
grounds of a lack of sufficient evidence that Ebony is adoptable and the other two
children cannot be separated from her.
               We affirm the order. Y.G. based her argument of error on the juvenile
court’s failure to assess Ebony’s mental and physical condition as it affected her
adoptability. The juvenile court in fact had sufficient evidence to find Ebony at the very
least specifically adoptable by the relative who is her current caretaker and who wants to
adopt her. There is therefore no need to review the juvenile court’s findings regarding
Evelyn’s and Anthony’s adoptability.




           1
               The children’s father was in jail in Oklahoma.


                                                      2
                                                    FACTS
                 Anthony was born in October 2009. Evelyn and Ebony were born in March
2012. SSA received reports of suspected abuse and neglect beginning in May 2010,
when Anthony was five months old. He was detained in February 2012. The twins were
hospitalized and detained at their birth in March 2012, because Y. G. had been taking
drugs.
                 Y.G. and the children received services most recently between May 10,
2012, and September 3, 2014. In addition to receiving housing, cash, and food stamps,
Y.G. participated in several programs, aimed at improving her skills as a mother and
getting her off drugs. The children were detained again in October 2014, after Ebony fell
                                                                                     2
down some stairs and had to have surgery for a serious head injury. Anthony and Evelyn
were returned to their mother on November 7, and Ebony was returned on November 20,
2014. The case was closed on December 4.
                 On December 14, an Irvine police officer responded to a report of a child
screaming. He found Evelyn locked outside the house wearing only a T-shirt. Y.G. was
asleep. She was later determined to have a blood alcohol level of .11 and admitted to
drinking a large amount of vodka. The children were detained again on December 17,
2014, and they went into foster care on January 12, 2015. They were placed with an
extended family member on February 11, 2015. They went to another foster care
placement on March 16. Finally, in June 2015 they were placed with a paternal cousin,
who now wishes to adopt them.
                 The juvenile court held the disposition hearing on June 24, 2015, at which
time the court vested custody in SSA and bypassed both parents for reunification
services. The matter was continued to October 19 for a hearing under Welfare and



         2
                  Ebony had to have a piece of her skull removed because her brain swelled. The piece was later
reattached in another surgery.


                                                        3
                                  3
Institutions Code 366.26. The court also ordered an assessment report under section
361.5 subdivision (g).
                  In June and July 2015, SSA received reports from the relative caretaker that
both Ebony and Evelyn, who were then three years old, were exhibiting sexualized
behaviors and making statements indicating they had been sexually abused.
Investigations were begun, and in July and August the court ordered further investigation
into the reports. The SSA report for October 19, 2015, informed the court the allegations
were unfounded and the investigations were closed. The children began attending
therapy.
                  At the August hearing, the court ordered a bonding study for Y.G. and the
children with the proviso that it not delay the section 366.26 hearing. An appointment
was made for the study, but Y.G. did not show up, and efforts to reach her to reschedule
were unavailing.
                  The court terminated Y.G.’s parental rights in January 2016, finding all
three children generally and specifically adoptable. There was no testimony at the
hearing. The report that included the adoption assessment was admitted into evidence,
and the case was argued.
                                                  DISCUSSION
                                                                                                                    4
                  Y. G. has identified only one issue on appeal, the children’s adoptability.
She asserts that the court erred in finding Ebony adoptable because it did not have
sufficient evidence regarding her Factor XIII deficiency and her emotional state.
Because the children are a sibling set, the other two children would not be adoptable were
this argument well taken. It is not.


         3
                   All further statutory references are to the Welfare and Institutions Code.
         4
                   Y. G.’s notice of appeal identified the denial of her section 388 petition as also being appealed, but
she has failed to present any evidence, argument, or authority regarding the ruling on this motion. We therefore
treat it as abandoned. (See In re Marriage of Falcone & Fyke (2008) 164 Cal.App.4th 814, 830.)


                                                           4
              We review the juvenile court’s findings of adoptability for sufficient
evidence. (In re Josue G. (2003) 106 Cal.App.4th 725, 732.) We afford the findings the
benefit of every reasonable inference and resolve evidentiary conflicts in the judgment’s
favor. (In re B.D. (2008) 159 Cal.App.4th 1218, 1232.)
              Section 366.26, subdivision (c)(1), provides in pertinent part: “If the court
determines . . ., by a clear and convincing standard, that it is likely the child will be
adopted, the court shall terminate parental rights and order the child placed for adoption.”
“The issue of adoptability posed in a section 366.26 hearing focuses on the minor, e.g.,
whether the minor’s age, physical condition, and emotional state make it difficult to find
a person willing to adopt the minor. [Citations.] Hence, it is not necessary that the minor
already be in a potential adoptive home or that there be a proposed adoptive parent
‘waiting in the wings.’ [Citations.] [¶] Usually, the fact that a prospective adoptive
parent has expressed interest in adopting the minor is evidence that the minor’s age,
physical condition, mental state, and other matters relating to the child are not likely to
dissuade individuals from adopting the minor. In other words, a prospective adoptive
parent’s willingness to adopt generally indicates the minor is likely to be adopted within a
reasonable time either by the prospective adoptive parent or by some other family.
[Citation.]” (In re Sarah M. (1994) 22 Cal.App.4th 1642, 1649-1650.)
              According to a report presented to the court, Factor XIII deficiency is a
very rare genetic disorder that affects the ability of the blood to clot. Unlike the blood of
hemophiliacs, which can clot very slowly or not at all depending on the severity of the
disorder, the blood of people with Factor XIII deficiency clots, but because a certain
blood protein is missing the clot breaks down, and bleeding starts over again.
Accordingly a serious internal injury, such as one to the head, may not be immediately
obvious, because noticeable bleeding is delayed. A blood-clotting test will not reveal the
presence of Factor XIII deficiency, because the blood does clot; a clot solubility test is
needed.

                                               5
               In the first place, it is not certain that Ebony has Factor XIII deficiency.
The condition is mentioned first in this record in connection with the surgery performed
in January 2015 to reattach the portion of her skull that was removed after her head
        5
injury. Between January and June 2015, Ebony’s blood work was reported as “clear,”
with no evidence of Factor XIII deficiency. A report dated August 10, 2015, stated that
she had been diagnosed with the disorder and was receiving intravenous infusion therapy.
It was also reported that she would need to have these infusions at least once a month.
Then in September, her caretaker was informed that Ebony does not have the condition
after all. She stopped getting infusions, and further tests were planned. This was the last
time the disorder was mentioned in the record. The adoption analysis, included in the
report dated October 19, 2015, did not mention Factor XIII deficiency specifically,
referring only to “medical conditions.”
               More importantly, the prospective adoptive parent was fully aware of
Ebony’s medical history and wanted to adopt her anyway. In fact, Ebony was under the
care of the prospective adoptive parent when she had her infusions during the summer of
2015. The prospective parent was also thoroughly familiar with Ebony’s head injury and
the need to be careful of the activities she engaged in. Thus, even if Ebony’s medical
issues disqualified her from general adoptability, she was specifically adoptable. Y.G.
has identified no legal impediment to adoption. (See In re I.W. (2009) 180 Cal.App.4th
1517, 1526.)
               The case on which Y.G. heavily relies, In re Valerie W. (2008) 162
Cal.App.4th 1, does not assist her. In that case, one of the children being considered for
adoption had an undiagnosed condition, possibly genetic, and thus no one knew what the
child’s prognosis or needs for special care were going to be. There was no way to tell
whether the prospective adoptive parents would be able to meet these needs. (Id. at pp. 6,

        5
               In the record, the condition is referred to as a “Factor VIII Deficiency.” This appears to be the
same thing.


                                                       6
15.) Here, by contrast, the juvenile court had information about a clearly identified
condition – assuming Ebony had it – and substantial evidence that the prospective
adoptive parent could cope with the infusions the condition would require. There was
also ample evidence that the prospective adoptive parent was fully aware of the
consequences of the head trauma that Ebony had suffered while in Y.G.’s care and could
take the appropriate precautions.
              As for the sexualized behaviors, the allegations of sexual abuse were
investigated and determined to be unfounded. The prospective adoptive parent had
reported the behaviors and was taking Ebony to a therapist to resolve whatever the issues
were. The results of the investigation into possible sexual abuse and Ebony’s treatment
were before the juvenile court at the termination hearing, so Y.G.’s assertion that the
court “ignor[ed]” the problem is contradicted by the record. Y.G. failed to identify any
evidence that the outcome of therapy would make any difference in the prospective
adoptive parent’s willingness to adopt Ebony.
              Because we agree with the juvenile court that Ebony was at the very least
specifically adoptable, we need not address the court’s adoptability findings for Evelyn
and Anthony. Y.G.’s sole argument with respect to them was that their adoptability
status hinged on Ebony’s.




                                             7
                                   DISPOSITION
            The order terminating parental rights is affirmed.




                                               BEDSWORTH, ACTING P. J.

WE CONCUR:



ARONSON, J.



FYBEL, J.




                                           8